THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com March 4, 2013 Mr. John Reynolds Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Idaho North Resources Corp. Form S-1 Registration Statement File No. 333-185140 Dear Mr. Reynolds: In response to your letter of comments dated February 8, 2013, please be advised as follows: General 1.Reference to “private placement memorandum” on page 21 has been removed. Prospectus Summary 2.The language referenced has been deleted. Determination of the Offering Price 3.The entire section has been rewritten to explain the basis for the resale of the common stock at two different prices until such time as a market develops for the common stock. Rule 144 4.Risk Factor No. 13 has been deleted. Mr. John Reynolds Securities and Exchange Commission RE: Idaho North Resources Corp. Form S-1 Registration Statement File No. 333-185140 March 4, 2013 Page 2 Financial Statements 5.The financial statements have been updated through December 31, 2012. 6.The discrepancy regarding the warrants has been corrected. 7.The discrepancy regarding the warrants has been corrected. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Idaho North Resources Corp.
